Title: To George Washington from Lord Stirling, 12 December 1776
From: Stirling, Lord (né William Alexander)
To: Washington, George



Dear Sir
Blue Mounts Decemr 12th 1776.

The Intelligence which the two Granadiers [brought] is in many things Confirmed, first by the Extensive fires of their Incampment which appeared last Night to be about Penny Town, and other Intelligence from the other side, particularly by one person who has [passed] thro’ all their Incampments and Came out of Trentown about Eleven oClock Yesterday—who says that the flying Army is in and About penny Town under the Command of Lord Cornwallis, That General Howe is at Trentown with some Brittish & some Hessian Troops, & 30 peices of Cannon placed at the Church, that there was to have been some movement he Understood downwards Yesterday Morning, why it was delayed he knows not, but they remained quiet when he Came away, that there was a very long Cannonade heard yesterday while he was on the Road, Supposed to be at or near Brunswick. I have sent of one peice of Cannon to Colonel Wieden, and as the three Regiments here now lie Compact & well Covered with Boards and Nearly Centrical to Yardly’s & to Corriels ferries I belive it be best to let them be in their present Scituation ’till some Movement of the Enemy makes it Necessary to Alter it; I have this Moment seen the two persons who sent me the two Granadiers yesterday Evening, they have reconitred the Enemy & Conversed with several of their Neighbours who have been in every part of the flying Camp, which they say [is] Scatterd for two or three Miles round penny Town in the Utmost Security, I shall therefore send Capt. Taylor over this Evening with abt 30 Men to try his hand among them. If our Troops were not so much worn out I would propose to your Excellency that about 1200, good Men should

Cross over at Tinicum & come down upon them suddenly from the North, If General Lee is in their Rear this would greatly Cooperate with him & tend to disconcert their measures much; I would Gladly try the Experiment. I am your Excellency’s Most Obedient Humble Servt

Stirling,


I cannot find that any of the persons who have been Among [them] know any thing of their pontoons or that they are building any Boats.

